UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-2496



LOYLESS B. TUCKER,

                                             Plaintiff - Appellant,

         and

REGINALD A. LEE, SR.; WILLIAM E. REID, JR.,

                                                         Plaintiffs,

         versus

JOHN B. DALTON, Secretary; DEPARTMENT OF THE
NAVY,

                                            Defendants - Appellees,

         versus


JAMES L. CRAWFORD,

                                                             Movant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-96-113-2-18AJ)


Submitted:   December 26, 1996           Decided:   January 21, 1997

Before HAMILTON, LUTTIG, and MICHAEL, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Loyless B. Tucker, Appellant Pro Se. John Harris Douglas, Assistant
United States Attorney, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for appointment of his choice of representative. We dismiss

the appeal for lack of jurisdiction because the order is not

appealable. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and
collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The
order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We note that our
dismissal renders moot Appellant's motion to expedite this appeal.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                        DISMISSED




                                3